EXHIBIT 5 April 4, 2012 Gilat Satellite Networks Ltd. 21 Yegia Kapayim Street Daniv Park, Kiryat Arye Petah Tikva 49130 Israel Ladies and Gentlemen: As counsel to Gilat Satellite Networks Ltd., a company organized under the laws of the State of Israel (the “Company”), I refer to the Registration Statement on Form S-8 (the "Registration Statement") to be filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended, on behalf of the Company, relating to 2,000,000 of the Company's Ordinary Shares, nominal value NIS 0.20 per share (the "Shares"), issuable under the Company's 2008 Share Incentive Plan (the "Plan"). As Israeli counsel to the Company, I have examined such corporate records, certificates and other documents, and such questions of law, as I have considered necessary or appropriate for the purpose of our opinion.Upon the basis of such examination, I am of the opinion that, the Shares, when issued and sold pursuant to the terms of the Plan and the grants thereunder, will be legally and validly issued, fully paid and non-assessable. The opinion expressed herein is limited to Israeli law, and I do not express any opinion as to the laws of any other jurisdiction. I consent to the filing of this opinion as an exhibit to the Registration Statement.In giving such consent, I do not thereby admit that I am in the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended. Very truly yours, /s/ Alon Levy Alon Levy, Adv. VP General Counsel and Corporate Secretary
